OPINION — AG — ** CITY ORDINANCES — PUBLICATION IN NEWSPAPER ** 11 O.S. 579 [11-579], 11 O.S. 579.2 [11-579.2], 11 O.S. 1004 [11-1004] DO 'NOT' REQUIRE THE PUBLICATION OF ORDINANCES BE IN LEGAL NEWSPAPER WHEN THERE IS NOT PUBLISHED WITHIN SUCH CITY OR TOWN SUCH NEWSPAPER, BUT, SUCH PUBLICATION MAY BE PROVIDED BY A NEWSPAPER HAVING A GENERAL CIRCULATION WITHIN SUCH CITY OR TOWN OR MAY BE POSTED AS PROVIDED BY STATUTE. (ADVERTISING, MUNICIPALITY, ORDINANCES, RULES, JURISDICTION, TERRITORY, POSTING, PUBLICATION) CITE: 11 O.S. 1004 [11-1004], 11 O.S. 579.1 [11-579.1] (DONALD B. NEVARD)